DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-14 and 16-19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Pakniat et al. (WO 2016/130062 A1, Pakniat hereafter).
RE claims 1 and 11, Pakniat discloses a method and terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller (See figure 11) configured to: receive, from a base station via the transceiver, a message configuring a target cell for a conditional handover (See page 15 lines 10-15. Page 16, lines 15-21 and 32-35. Page 17, lines 6-8. Page 21, line 21, through page 22, line 7. Figure 3 step 306 and Figure 4 step 403), perform an evaluation for the target cell by identifying whether an event configured based on the message for the target cell is fulfilled (See page 17, lines 24-30, page 18, lines 4-7, page 20, lines 1-23, page 22, lines 17-30, figures 3, 4, steps 307, 404), and perform the conditional handover to the target cell based on the evaluation (See page 18, lines 4-7, page 20, lines 1-23, page 22, line 31 - page 23, line 16, figures 3, 4, steps 307, 405, 407).
RE claims 2 and 12, Pakniat discloses a method of claim 1 and terminal of claim 11 as set forth above. Note that Pakniat further discloses wherein the evaluation is performed based on first information on a first threshold value for a serving cell and second information on a second threshold value for the target cell, and wherein the first information and the second information are included in the message (See page 20).
RE claims 3 and 13, Pakniat discloses a method of claim 2 and terminal of claim 12 as set forth above. Note that Pakniat further discloses wherein the event is identified to be fulfilled, in case that the serving cell becomes worse than the first threshold value and the target cell becomes better than the second threshold value (See page 20).
RE claims 4 and 14, Pakniat discloses a method of claim 2 and terminal of claim 12 as set forth above. Note that Pakniat further discloses wherein a condition for initiating the conditional handover is identified to be fulfilled, in case that the event is fulfilled during a time duration which is configured based on third information included in the message (See page 20).
RE claims 6 and 16, Pakniat discloses a method and a base station in a wireless communication system, the base station comprising: a transceiver; and a (Figure 7) configured to: identify a target cell for a conditional handover of a terminal, and transmit, to the terminal via the transceiver, a message configuring the target cell for the conditional handover (See page 15 lines 10-15. Page 16, lines 15-21 and 32-35. Page 17, lines 6-8. Page 21, line 21, through page 22, line 7. Figure 3 step 306 and Figure 4 step 403), wherein an evaluation for the target cell is performed based on identifying whether an event configured based on the message for the target cell is fulfilled (See page 17, lines 24-30, page 18, lines 4-7, page 20, lines 1-23, page 22, lines 17-30, figures 3, 4, steps 307, 404), and wherein the conditional handover is performed to the target cell based on the evaluation (See page 18, lines 4-7, page 20, lines 1-23, page 22, line 31 - page 23, line 16, figures 3, 4, steps 307, 405, 407).
RE claims 7 and 17, Pakniat discloses a method of claim 6 and base station of claim 16 as set forth above. Note that Pakniat further discloses wherein the evaluation is performed based on first information on a first threshold value for a serving cell and second information on a second threshold value for the target cell, and wherein the first information and the second information are included in the message (See page 20).
RE claims 8 and 18, Pakniat discloses a method of claim 7 and base station of claim 17 as set forth above. Note that Pakniat further discloses wherein the event is identified to be fulfilled, in case that the serving cell becomes worse than the first threshold value and the target cell becomes better than the second threshold value (See page 20).
RE claims 9 and 19, Pakniat discloses a method of claim 7 and base station of claim 17 as set forth above. Note that Pakniat further discloses wherein a condition for (See page 20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pakniat in view of Amirijoo et al. (US 2010/0279695, Amirijoo hereafter).
RE claims 5, 10, 15 and 20, Pakniat discloses a method of claims 1 and 6, the terminal of claim 11 and base station of claim 16 as set forth above. Pakniat does not explicitly disclose wherein the message includes a radio resource control (RRC) 
However, Amirijoo teaches wherein the message includes a radio resource control (RRC) connection reconfiguration message, and wherein the message includes a cell identity of the target cell (Paragraphs 31 and 34, RRC layer protocol messaging as well as the inclusion of a target cell identity within a handover command from a source eNB to a UE to initiate a handover procedure are known in the art.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the methods, terminal and base station of Pakniat with the teachings of Amirijoo since doing so would merely be application of known RRC messaging with the handover procedure disclosed by Pakniat.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461